DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Applicant’s amendment to independent claims 1 and 21 of inserting a further narrowing limitation does not overcome the current prior art of record, Kanamoto (U.S. Patent No. 4220334) in view of Donohue (U.S. Patent No. 5020524). 
Applicant makes the argument that “In Kanamoto, there is no teaching, motiviation or reason to modify the Kanamoto device to change the configuration of the bight 2 to overlie and support the annular pulley ligament because it is superfluous and unrelated to the objective of the Kanamoto device. Further, there cannot be motivation in the Donohue, or in Kanamoto and Donohue taken in combination, to modify the Kanamoto device to change the configuration of the bight 2 to a closed-loop configuration overlying and supporting the annular pulley ligament because doing so would change the principle of operation of the Kanamoto device, which relies upon the abutment element 3 to provide the bracing function, and/or render the abutment element 3 inoperable for its intended purpose of providing a bracing function” (Remarks Page 9, Paragraphs 1-2). 
(Co. 2, line 22 and Fig. 1, bight element 2) and a distal band (Col. 2, line 20 and Fig. 1, finger-tip engaging member 5). Similarly, Donohue teaches a proximal band (Col. 7, line 61, proximal band 98) and distal band (Col. 7, line 61 and Fig. 6, distal band portion 96) wherein the proximal and distal bands form closed-looped rings. It would have been obvious to modify the proximal band (2) of Kanamato to be a closed loop ring, such as the proximal band (98) of Donohue, in order to provide an improved proximal band that elastically wraps around the proximal phalanx with increased adjustment and comfortability (Donohue, Col. 2, lines 28-32). Overall, because Kanamato’s proximal band (2) is already a half closed ring, modifying the ring to be fully closed does not teach away from the function of the proximal band (2) of Kanamoto. Furthermore, the modification where the bight element (2) is a fully closed looped ring would not change the principle of operation of the Kanamoto device, which relies upon the abutment element (3) to provide the bracing function, and would not render the abutment element (3) inoperable for its intended purpose of providing a bracing function, because the abutment element (3) extending from the bight element (2) would still provide an increased bracing and support of a finger towards a palm of a hand without interfering with the closed loop proximal band. 
Applicant makes the argument that “these devices involve hinge points (Kanamoto) and traction bands (Donohue) carefully aligned and positioned with the joints and tissues. In sharp contrast, the claimed invention is brace that is provided to overlie and support the annular pulley ligament(s) that are likely to tear, and the coupling does not have a hinge point or other alignment with the joint, but rather relies upon a coupling that serves to bias the proximal and distal bands apart, to keep them positioned over the annular pulley ligaments, particularly when the fingers are bent into a bent "crimp" position at which injury is most likely to occur. See application, paragraph 27, 38, 43 and 43; Figs. 2 and 3. Accordingly, the recited coupling need not provide an action that aligns with the joint, axis of the joint, operation of the joint, etc. (rather the claimed coupling is an axially-compressible coil spring compressed   
In response to Applicant’s argument (Remarks, Page 10, Paragraph 2), in the combination of Kanamoto in view of Donohue, the coupling spring (Col. 2, lines 15-22 and Fig. 1, spiral spring 11) of Kanamoto is modified to a compression spring (Col. 7, line 4 and Col. 8, line 5, compression spring 100) of Donohue, in order to provide an improved coupling spring that biases the proximal and distal bands in a longitudinal central axis of the coils for promoting a desired resiliency given by the stiffness of the coils (Donohue, Col. 8, lines 9-12). Donohue teaches (Col. 7, line 4) that the compression spring (100) is positioned on lateral sides of the finger, such as that of the spiral spring (11) of Kanamoto. Therefore, the spiral spring (11) of Kanamoto as modified by the compression spring (100) of Donohue discloses that “a compressible coil spring coupling that permits linear movement along an axis of elongation of the proximal and distal bands and is attached to the bands and positioned to be compressed during flexion of the finger”. Thus, in the combination of Kanamoto in view of Donohue the compression spring (100) is axially-compressible compressed between its proximal and distal band anchor points, with alignment to the joint during finer extension, such as in Fig. 10A of the instant invention, and without alignment to the joint during finger flexion, such as in Fig. 10B of the instant invention. Although in Kanamoto the spiral spring (11) is aligned with the axis of the joint during finger flexion, while in the combination of the Kanamoto in view of Donohue the compression spring (100) is not aligned with the axis of the joint during finger flexion, the operability of Kanamoto’s finger brace for providing a biasing force for stretching the muscles/tissues is maintained. Ultimately, the modification would not change (Donohue: 100) in the combination of Kanamoto in view of Donohue would still impact flexion/operation of the joint to stretch the muscles/tissues with the intended purpose of providing a biasing force for stretching the muscles/tissues. 
Applicant makes the argument that “Donohue discloses use of a compressible coil spring 100 that is dimensioned to be in a compressed state when the traction bands are separated by a distance corresponding to a distance between proximal and distal traction bands when worn on the proximal and middle phalanx portions of a finger. In sharp contrast, as recited in amended claim 1, the recited coupling comprises a compressible coil springs that are dimensioned to be in a relaxed state when the proximal and distal bands are separated by a distance corresponding to a distance between proximal and distal traction bands when worn on the proximal and middle phalanx portions of a finger. Accordingly, Kanamoto and Donohue taken alone or in combination fail to teach or suggest the claimed invention, which requires compressible coil springs that are dimensioned to be in a relaxed state when the proximal and distal bands are separated by a distance corresponding to a distance between proximal and distal traction bands when worn on the proximal and middle phalanx portions of a finger. Further, there cannot be motivation to modify the Kanamoto device to include such a coupling because doing so would change the principal of operation of the Kanamoto device (which relies upon a spiral spring aligned with the axis of the joint to impact flexion/operation of the joint to stretch the muscles/tissues) and/or render it inoperable for its intended purpose of providing a biasing force for stretching the muscles/tissues” (Remarks, Page 11, Paragraph 1).
In response to Applicant’s argument (Remarks, Page 11, Paragraph 1), Kanamoto discloses a coupling spring (Col. 2, lines 15-22 and Fig. 1, spiral spring 11) being dimensioned to be in a relaxed state when a finger is fully extended and subsequently in a biased state when a finger is flexed (Kanamoto, Col. 1, lines 36-37 and Col. 3, lines 13-16, spring 11 acted on during bending of the finger and is thereby relaxed when the finger is not bent). Therefore, in the combination of Kanamoto in view of Donohue, the spiral spring (11) of Kanamoto as modified by the compression spring (Col. 7, line 4 and Col. 8, line 5, compression spring 100) of Donohue, still discloses that the coupling spring (modification of spring 11 of Kanamoto for compression spring 100 of Donohue) between the proximal and distal band anchor points would be in a relaxed state when a finger is a fully extended and subsequently would be in a compressed biased state when the finger is flexed. Therefore, in the combination of Kanamoto in view of Donohue the coils of the compression spring of Donohue are dimensioned so as to be relaxed when the finger is fully extended, as already disclosed by the coupling spring of Kanamoto. Overall, the modification would not change the principal of operation of the Kanamoto device, which relies upon a spiral spring aligned with the axis of the joint to impact flexion/operation of the joint to stretch the muscles/tissues with the intended purpose of providing a biasing force for stretching the muscles/tissues, since the compression spring (Donohue: 100) in the combination of Kanamoto in view of Donohue would still impact flexion/operation of the joint to stretch the muscles/tissues with the intended purpose of providing a biasing force for stretching the muscles/tissues. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “coupling” in claims 1, 3, 6, 11-12, 21-22, 24, and 27; “first coupling member” and “second coupling member” in claims 6-8, 10, 12-13, and 27-29; “rigid coupling support members” in claim 4-8 and 25-29. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “member” is an equivalent placeholder for the word “means”. For examination purposes, “coupling” in claims 1, 3, 6, 11-12, 21-22, 24, and 27 is interpreted as “spring-type coupling member is a compressible coil spring 140c” (Specification, Page 11, Paragraph 41). For examination purposes, “first coupling member” and “second coupling member” in claims 6-8, 10, 12-13, and 27-29 is interpreted as “spring-type coupling member is a compressible coil spring 140c” (Specification, Page 11, Paragraph 41). For examination purposes, “rigid coupling support members” in claim 4-8 and 25-29 is interpreted as a “rigid point of attachment for the first and second coupling, which attaches via a pivot pin or joint, a ball-and socket joint, a stud” (Specification, Pages 8-9, Paragraphs 35-36).   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 2, recites “a compressible coil spring” which renders the claim indefinite because it is unclear if this compressible coil spring is a double inclusion of the same “compressible coil spring” recited in claim 1, line 10. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-13, and 21-27, as best understood given by the 35 USC 112(b), are rejected under 35 U.S.C. 103 as being unpatentable over Kanamoto et al. (U.S. patent No. 4220334) in view of Donohue (U.S. Patent No. 5020524).
Regarding claim 1, Kanamoto discloses a brace (Col. 1, lines 6-9 and Figure 1, finger rehabilitation device for restoring muscle strength and preventing injury at a proximal interphalangeal joint 20) for preventing injuries to annular pulley ligaments of human hands, the brace comprising: a proximal band 2 (Col. 2, line 22 and Figure 1,) configured and dimensioned to be worn on a proximal phalanx portion of a finger of a human hand in a position overlying an annular pulley ligament of the proximal phalanx; a distal band 5 (Col. 2, line 20, finger-tip engaging member 5 is a distal band that wraps around a finger distal from the PIP joint being treated); a coupling 11 (Col. 2, lines 15-22 and Figure 1, spring member 11 connected to finger-tip engaging member 5 and bight element 2; This is an equivalent structure as defined by the 112f analysis above) attached to each of the proximal band 2 and the distal band 5, the coupling 11 being dimensioned to be in a relaxed state (Col. 1, lines 36-37 and Col. 3, lines 13-16, spring 11 biased during bending of the finger and is thereby relaxed when the finger is not bent) when the proximal 2 and distal bands 5 are separated by a distance corresponding to a distance between the proximal 2 and distal bands 5, to provide a biasing force (Col. 3, lines 13-16 and Figure 1,) that varies according to the degree of flexion (Col. 3, lines 13-16, spring member formed to provide a force to resiliently oppose the bending action of the finger to which the device is attached, with the force increasing as the finger is bent further) of the finger for biasing the proximal band 2 away from the distal band  5 to promote retention of the proximal band 2 in the position overlying the annular pulley ligament of the proximal phalanx during flexion of the finger (Col. 1, lines 36-40 and Figure 1, pair of spring members 11 secured to finger-tip engaging member 5 and bight element 2 and biased to resist the bending of the finger thereby promoting retention of the bight element 2 in the position overlying the annular pulley ligament of the proximal phalanx).
However, Kanamoto fails to explicitly disclose the proximal band configured to be encircling a proximal phalanx portion of a finger of a human hand in a position supporting an annular pulley ligament of the proximal phalanx; the distal band dimensioned to be worn on a middle phalanx of the finger; the coupling permitting linear movement along an axis of elongation of the proximal and distal bands, the coupling comprising a compressible coil spring being positioned to be compressed during flexion of the finger, when the brace is worn on the finger's proximal and middle phalanx portions.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4) an analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’) with an analogous proximal band 98 (Col. 7, line 61) configured to be encircling a proximal phalanx 102 portion of a finger of a human hand in a position supporting an annular pulley ligament of the proximal phalanx 102; an analogous distal band 96 (Col. 7, line 61) dimensioned to be worn on a middle phalanx 104 of the finger; an analogous coupling 100 (Col. 7, line 4, The traction system of the invention may also be used with other dispositions of the connecting element, including on the lateral sides of the digits; Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’; This is an equivalent structure as defined by the 112f analysis above) permitting linear movement along an axis of elongation (Col. 7, line 4 and Col. 8, line 5, note that compression spring 100 provides a resistance when undergoing linear movement along an axis of elongation between connecting elements 54’ and 54’’ when connecting elements 54’,54’’ are disposed on the lateral sides of the digit and the digit is flexed) of the analogous proximal 98 and analogous distal bands 96, the coupling 100 comprising a compressible coil spring 100 (Col. 8, line 5) being positioned to be compressed during flexion of the finger (Col. 7, line 4 and Col. 8, line 5, note that compression spring 100 is compressed as distance between distal band portion 96 and proximal band portion 98 decreases during flexion of the finger when the connecting elements 54’,54’’ are disposed on the lateral sides of the digit), when the analogous brace is worn on the finger's proximal and middle phalanx portions 102,104 (Col. 8, line 25 and Figure 6).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the proximal band, biasing coupling, and the position of the distal band of Kanamoto, so that the proximal band encircles the proximal phalanx, the biasing coupling is a compressible coil spring, and the distal band is worn on a middle phalanx, as taught by Donohue, in order to provide an improved finger brace with an improved spring coupling that biases the proximal and distal bands encircling the proximal and middle phalanx in a longitudinal central axis of the coils for promoting a desired resiliency given by the stiffness of the coils (Donohue, Col. 8, lines 9-12). 
Regarding claim 2, the combination of Kanamoto in view of Donohue discloses the invention as described above and further discloses: 
Kanamoto discloses wherein the distal band 5 comprises a ring (Col. 2, line 20 and Figure 1, finger-tip engaging member 5 wraps around finger forming ring shape). 
However, Kanamoto fails to explicitly disclose wherein each of the proximal and distal bands comprises a ring of elastic material.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4) the analogous brace wherein each of the analogous proximal 98 and analogous distal bands 96 (Col. 7, line 61) comprises a ring of elastic material (Col. 2, lines 28-32, band portions 96,98 are formed from foam rubber covered by a flexible outer layer which are considered to be comprised of a ring of elastic material).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the proximal band and the material of the proximal and distal bands of Kanamoto, so that the bands are a ring of elastic material, as taught by Donohue, in order to provide an improved finger brace with proximal and distal bands that elastically wrap around a proximal and middle phalanx with increased adjustment and comfortability (Donohue, Col. 2, lines 28-32). 
Regarding claim 3, the combination of Kanamoto in view of Donohue discloses the invention as described above and further discloses wherein the coupling (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 as modified by Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’) is configured to limit movement of the middle phalanx relative to the proximal phalanx to a predetermined range of motion (Kanamoto, Col. 3, lines 13-16 and Figure 1, spring member 11 being a spiral spring and formed to provide a force to resiliently oppose the bending action of the finger to which the device is attached for avoiding tearing of annular pulley ligament; Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 is inherently compressed and provides a biasing force as distance between distal band portion 96 and proximal band portion 98 decreases during flexion of the finger when the connecting elements 54’,54’’ are disposed on the lateral sides of the digit, which avoids tearing of annular pulley ligament) for avoiding tearing of the annular pulley ligament due to separation of a flexor tendon of the finger from a respective phalanx portion, when the proximal (Col. 2, line 22 and Figure 1, bight element 2; Donohue, Col. 7, line 61, proximal band portion 98 on proximal phalange 102) and distal bands (Kanamoto, Col. 2, line 20, finger-tip engaging member 5; Donohue, Col. 7, line 61, distal band portion 96 on middle phalange 104) are worn on the proximal and middle phalanx portions (Kanamoto, Col. 2, lines 20-22, bight element 2 is worn on proximal phalanx; Donohue, Col. 7, line 61, proximal band portion 98 worn on proximal phalange 102 and distal band portion 96 worn on middle phalange 104), respectively, of the finger.
Regarding claim 4, the combination of Kanamoto in view of Donohue discloses the invention as described above and further discloses:
Kanamoto discloses wherein the distal band 5 comprises a ring (Col. 2, line 20 and Figure 1, finger-tip engaging member 5 wraps around finger forming ring shape) and the proximal band 2 supporting a pair of rigid coupling support members 19 (Col. 2, line 30 and Figure 2, lock plate 19 provided on bight element 2 which has a hole 18 with which said projection 17 engages provides a rigid coupling for the spring member 11; This is an equivalent structure as defined by the 112f analysis above) disposed at diametrically opposed positions about a periphery (Col. 2, line 30 and Figure 2, lock plate 19 disposed on diametrically opposed lateral sides of bight element 2) of the proximal band 2 (Col. 2, lines 30-31 and Figure 2, bight element 2 forms a partial ring around proximal phalanx).
However, Kanamoto fails to explicitly disclose wherein each of the proximal band and the distal band comprises: a respective ring of elastic material supporting a pair of rigid coupling support members disposed at diametrically opposed positioned about a periphery of the respective ring.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4) the analogous brace wherein each of the analogous proximal band 98 and analogous distal band 96 comprises: an analogous respective ring of elastic material (Col. 2, lines 28-32, band portions 96,98 are formed from foam rubber covered by a flexible outer layer which are considered to be comprised of a ring of elastic material) supporting (Col. 2, line 32, flexible but stiffer outer layer of the band may carry the connecting element rigidly attached to it) an analogous pair of rigid coupling support member 54’, 54’’ (Col. 7, line 4 and Col. 8, line 7, connecting elements 54’, 54’’ rigidly attached to band portions 96,98 on lateral sides of digit and provide a rigid coupling for the compression spring 100) disposed at diametrically opposed positioned about a periphery (Col. 7, line 4 and Col. 8, line 7, connecting elements 54’, 54’’ on periphery of band portions 96,98 on lateral sides of digit) of the analogous respective ring 96,98.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the proximal band, the material of the proximal and distal bands, and to have provided rigid couplings in the distal band of Kanamoto, so that each of the proximal and distal bands are a ring of elastic material and each include rigid coupling support members at diametrically opposed positions about a periphery of each respective ring, as taught by Donohue, in order to provide an improved finger brace with enhanced attachment of the coupling to the proximal and distal bands which are able to elastically wrap around a proximal and middle phalanx with increased adjustment and comfortability (Donohue, Col. 2, lines 28-32). 

    PNG
    media_image1.png
    448
    725
    media_image1.png
    Greyscale

Regarding claim 5, the combination of Kanamoto in view of Donohue discloses the invention as described above. Kanamoto as modified further provides that the proximal elastic ring is molded around (Kanamoto, Col. 2, lines 31-32 and Figure 1,  lock plate 19 has a hole 18, with which projection 17 of the spring member 11 engages. Therefore projection 17 is inserted into the hole 18, in which the bight element 2 is molded around the hole 18) its respective pair of rigid coupling support members (Kanamoto, Col. 2, line 30 and Figure 2, lock plate 19). Under the proposed modification as discussed above, it is also obvious to mold the distal elastic ring around its respective pair of rigid coupling support members (see Modified Figure 1 above, Modifying the distal band 5 of Kanamoto to have embedded a pair of rigid coupling support members, such as the pair of rigid coupling support members 54’ connected to the distal band 96 of Donohue, so that the distal band 5 of Kanamoto in view of Donohue is molded around the pair of rigid coupling support members 54’ of Donohue, as per the proximal ring bight element 2 in Figure 1 of Kanamoto which is molded around the proximal rigid coupling support members 19) in order to provide an improved coupling and coupling support members that are protected and do not catch on external objects such as clothing. 
Regarding claim 6, the combination of Kanamoto in view of Donohue discloses the invention as described above and further discloses wherein the coupling  comprises: a first coupling member (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 on a lateral side of the finger joint as modified by Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’ on lateral sides of digit) attached to respective rigid coupling support members (Kanamoto, Col. 2, line 30 and Figure 2, lock plate 19 provided on bight element 2 as modified by Donohue, Col. 8, line 7, connecting element 54’ rigidly attached to band portions 96 and provide a rigid coupling for the compression spring 100) of each of the proximal band (Kanamoto, Col. 2, line 22 and Figure 1, bight element 2 as modified by Donohue, Col. 7, line 61, proximal band portion 98 on proximal phalange 102) and the distal band (Kanamoto, Col. 2, line 20, finger-tip engaging member 5 as modified  by Donohue, Col. 7, line 61, distal band portion 96); and a second coupling member (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 on a medial side of the finger joint as modified by Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’ on lateral sides of digit) attached to respective rigid coupling support members (Kanamoto, Col. 2, line 30 and Figure 2, lock plate 19 provided on bight element 2  as modified by Donohue, Col. 8, line 7, connecting element 54’ rigidly attached to band portion 96 and provide a rigid coupling for the compression spring 100) of each of the proximal band (Kanamoto, Col. 2, line 22 and Figure 1, bight element 2) and the distal band (Kanamoto, Col. 2, line 20, finger-tip engaging member 5; Donohue, Col. 7, line 61, distal band portion 96).
Regarding claim 10, as best understood, the combination of Kanamoto in view of Donohue discloses the invention as described above and further discloses wherein each of the first  and second  coupling members comprises a compressible coil spring (Donohue, Col. 8, line 5, compression coiled spring 100; Modifying the first and second coupling members 11 in Figure 1 of Kanamoto so that they are a compressible coil spring, such as the first coupling member 100 in Figure 6 of Donohue).
Regarding claim 11, Kanamoto discloses a brace (Col. 1, lines 6-9 and Figure 1, finger rehabilitation device for restoring muscle strength and preventing injury at a proximal interphalangeal joint) for preventing injuries to annular pulley ligaments of human hands, the brace 20 comprising: a proximal band 2 (Col. 2, line 22 and Figure 1) dimensioned to receive a proximal phalanx portion of a finger of a human hand, and to brace a flexor tendon of the finger against separation from the proximal phalanx sufficient to cause tearing of an annular pulley ligament of the proximal phalanx; a distal band 5 (Col. 2, line 20, finger-tip engaging member 5 is a distal band that wraps around a finger distal from the PIP joint being treated); a coupling 11 (Col. 2, lines 15-22 and Figure 1, spring member 11 connected to finger-tip engaging member 5 and bight element 2; This is an equivalent structure as defined by the 112f analysis above) having a first end 14 (Figure 1, proximal connecting end 14 of spring member 11) attached to the proximal band 2 and a second end 12 (Figure 1, distal fixed end 12 of spring member 11) attached to the distal band 5, the coupling 11 being dimensioned to be in a relaxed state (Col. 3, lines 13-16 and Figure 1, spring member 11 being a spiral spring and formed to provide a force to resiliently oppose the bending action of the finger such that when the finger is not flexed the spring member 11 is a relaxed state not storing energy) when the proximal and distal bands 2,5 are separated by a distance corresponding to a distance between the proximal and distal bands 2,5 when worn on the proximal and a more distal phalanx portions of the finger (Col. 2, lines 20-22, finger-tip engaging member 5 worn distally from the proximal interphalangeal joint and bight element 2 is worn on proximal phalanx thereby creating a separation distance for spring member 11), and to limiting movement of the middle phalanx relative to the proximal phalanx to a predetermined range of motion (Col. 3, lines 13-16 and Figure 1, spring member 11 formed to provide a force to resiliently oppose the bending action of the finger to which the device is attached for avoiding tearing of annular pulley ligament) for avoiding tearing of the annular pulley ligament when the proximal and distal bands  2,5 are worn on the proximal and a more distal phalanx portion (Col. 2, lines 20-22, finger-tip engaging member 5 is worn distal to proximal interphalangeal joint and bight element 2 is worn on proximal phalanx), respectively, of the finger.
However, Kanamoto fails to explicitly disclose the distal band dimensioned to be worn on a middle phalanx of the finger; distance between the proximal and distal bands when worn on the proximal and middle phalanx portions of the finger, the coupling resisting linear movement of the first end toward the second end, when the proximal and distal bands are worn on the proximal and middle phalanx portions. 
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4) an analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’) with an analogous distal band 96 (Col. 7, line 61) dimensioned to be worn on a middle phalanx of the finger; an analogous coupling 100 (Col. 7, line 4, The traction system of the invention may also be used with other dispositions of the connecting element, including on the lateral sides of the digits; Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’; This is an equivalent structure as defined by the 112f analysis above), an analogous distance (Col. 7, line 61 and Figure 6, distance between the band portions 96,98) between the analogous proximal 98 (Col. 7, line 61) and analogous distal bands 96 when worn on the proximal and middle portions of the finger (Col. 7, line 61 and Figure 6, band portions 98,96 worn on proximal and middle phalanx, respectively), resisting linear movement (Col. 7, line 4 and Col. 8, line 5, compression spring 100 provides an inherent resistance when undergoing linear movement along an axis of elongation between connecting elements 54’ and 54’’ when connecting elements 54’,54’’ are disposed on the lateral sides of the digit and the digit is flexed) of the analogous first end (Figure 6, proximal end of compression spring 100 abutting with connecting elements 54’’) toward the analogous second end (Figure 6, distal end of compression spring 100 abutting with connecting elements 54’), when the analogous proximal 98 ) and analogous distal bands 96 are worn on the proximal and middle portions of the finger (Col. 7, line 61 and Figure 6, band portions 98,96 worn on proximal and middle phalanx, respectively).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the biasing coupling and the position of the distal band of Kanamoto, so that the biasing coupling is a compressible coil spring and the distal band is worn a middle phalanx, as taught by Donohue, in order to provide an improved finger brace with an improved spring coupling that biases the proximal and distal bands in a longitudinal central axis of the coils for promoting a desired resiliency given by the stiffness of the coils (Donohue, Col. 8, lines 9-12). 
Regarding claim 12, the combination of Kanamoto in view of Donohue discloses the invention as described above and further discloses wherein the coupling 11 comprises: a first coupling member (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 on a lateral side of the finger joint) attached to (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 connected to finger-tip engaging member 5 and bight element 2) each of the proximal band 2 and the distal band 5; and a second coupling member (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 on a medial side of the finger joint) attached to (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 connected to finger-tip engaging member 5 and bight element 2) each of the proximal band 2 and the distal band 5.
Regarding claim 13, the combination of Kanamoto in view of Donohue discloses the invention as described above and further discloses wherein each of the first (and second coupling members comprises a compressible coil spring (Donohue, Col. 8, line 5, compression coiled spring 100; Modifying the first and second coupling members 11 in Figure 1 of Kanamoto so that they are a compressible coil spring, such as the first coupling member 100 in Figure 6 of Donohue).
Regarding claim 21, Kanamoto discloses (Col. 1, lines 6-9, 36-40; Col. 2, lines 15-22; Col. 3, lines 13-16; Figure 1) a brace (Col. 1, lines 6-9 and Figure 1, finger rehabilitation device for restoring muscle strength and preventing injury at a proximal interphalangeal joint 20) for preventing injuries to annular pulley ligaments of human hands, the brace comprising: a proximal band 2 (Col. 2, line 22 and Figure 1, bight element 2 worn around proximal phalanx of finger overlying annular pulley ligament on a dorsal surface) dimensioned to be worn on a proximal phalanx portion of a finger of a human hand in a position overlying an annular pulley ligament of the proximal phalanx; a distal band 5 (Col. 2, line 20, finger-tip engaging member 5 is a distal band that wraps around a finger distal from the PIP joint being treated); a coupling 11 (Col. 2, lines 15-22 and Figure 1, spring member 11 connected to finger-tip engaging member 5 and bight element 2; This is an equivalent structure as defined by the 112f analysis above) attached to a respective attachment point (Col. 2, lines 20-22 and Figure 1, distal fixed end of spring member 11 attaches to attachment point on finger-tip engaging member 5 and proximal connecting end 14 of spring member 11 attaches to an attachment point on bight element 2), on each of the proximal band 2 and the distal band 5, the coupling 11 being dimensioned to be in a relaxed state (Col. 1, lines 36-37 and Col. 3, lines 13-16, spring 11 biased during bending of the finger and is thereby relaxed when the finger is not bent) when the proximal 2 and distal bands 5 are separated by a distance corresponding to a distance between the proximal 2 and distal bands 5 and permitting movement (Col. 3, lines 13-16, spring member formed to provide a force to resiliently oppose the bending action of the finger to which the device is attached, with the force increasing as the finger is bent further, such that movement is permitted until reaching a maximum flexion angle) of the proximal band 2 relative to the  distal band 5, the coupling 11 biasing (Col. 3, lines 13-16 and Figure 1, spring member 11 formed to provide a force to resiliently oppose the bending action of the finger to which the device is attached) the attachment points of the proximal and distal bands 2,5 away from each other (Col. 3, lines 13-16 and Figure 1, spring member 11 biases bight element 2 and finger-tip engaging element 5 away from each other when the finger is flexed) during flexion of the finger.
However, Kanamoto fails to explicitly disclose the proximal band configured to be encircling a proximal phalanx portion of a finger of a human hand; the distal band dimensioned to be worn on a middle phalanx of the finger; the coupling permitting movement of the proximal band relative to the distal band by way of extension and retraction of the coupling along a line passing through the attachment points during flexion of the finger, when the brace is worn on the proximal and middle phalanx portions, respectively, of the finger, the coupling biasing the attachment points of the proximal and distal bands away from each other along a line passing through the attachment points during flexion of the finger, when the brace is worn on the finger’s proximal and middle phalanx portions.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4) an analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’) with analogous proximal band 98 (Col. 7, line 61, proximal band portion 98 on proximal phalange 102 overlying and supporting annular pulley ligament) configured to be encircling a proximal phalanx 102 portion of a finger of a human hand; an analogous distal band 96 (Col. 7, line 61, distal band portion 96 on middle phalange 104) dimensioned to be worn on a middle phalanx of the finger; the analogous coupling 100 (Col. 7, line 4, The traction system of the invention may also be used with other dispositions of the connecting element, including on the lateral sides of the digits; Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’; This is the structure as defined by the 112f analysis above) permitting movement of the analogous proximal band 98 relative to the analogous distal band 96 by way of extension and retraction of the analogous coupling 100 along a line passing through (Col. 7, line 4 and Col. 8, line 5, compression spring 100 provides an extension and retraction for permitting movement of proximal 98 and distal band 96 through a biasing force when undergoing linear movement along a line passing through connecting elements 54’ and 54’’ when connecting elements 54’,54’’ are disposed on the lateral sides of the digit during flexion) the analogous attachment points (Figure 6, proximal end of compression spring 100 abutting with connecting elements 54’’ and distal end of compression spring 100 abutting with connecting elements 54’) during flexion of the finger, when the analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’) is worn on the proximal and middle phalanx portions, respectively, of the finger (Col. 7, line 61 and Figure 6, band portions 98,96 worn on proximal and middle phalanx, respectively), the analogous coupling 100 biasing (Col. 7, line 4 and Col. 8, line 5, compression spring 100 provides an inherent biasing force when undergoing linear movement along an axis of elongation between connecting elements 54’ and 54’’ when connecting elements 54’,54’’ are disposed on the lateral sides of the digit) the analogous attachment points (Figure 6, proximal end of compression spring 100 abutting with connecting elements 54’’ and distal end of compression spring 100 abutting with connecting elements 54’) of the analogous proximal 98 and analogous distal bands 96 away from each other along a line passing through (Col. 7, line 4 and Col. 8, line 5, compression spring 100 provides an inherent biasing force when undergoing linear movement along a line passing through connecting elements 54’ and 54’’ when connecting elements 54’,54’’ are disposed on the lateral sides of the digit) the analogous attachment points (Figure 6, proximal end of compression spring 100 abutting with connecting elements 54’’ and distal end of compression spring 100 abutting with connecting elements 54’) during flexion of the finger (Col. 7, line 4 and Col. 8, line 5, compression spring 100 is inherently compressed as distance between distal band portion 96 and proximal band portion 98 decreases during flexion of the finger when the connecting elements 54’,54’’ are disposed on the lateral sides of the digit) , when the analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’) is worn on the finger’s proximal and middle phalanx portions (Col. 7, line 61 and Figure 6, band portions 98,96 worn on proximal and middle phalanx, respectively)
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the proximal band, biasing coupling, and the position of the distal band of Kanamoto, so that the proximal band encircles the proximal phalanx, the biasing coupling is a compressible coil spring, and the distal band is worn on a middle phalanx, as taught by Donohue, in order to provide an improved finger brace with an improved spring coupling that biases the proximal and distal bands encircling the proximal and middle phalanx in a longitudinal central axis of the coils for promoting a desired resiliency given by the stiffness of the coils (Donohue, Col. 8, lines 9-12). 
Overall, the combination of Kanamoto in view of Donohue discloses a coupling (Modification of Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 in Col. 2, lines 15-22 of Kanamoto for compression spring 100 in Col. 7, line 4, and Col. 8, line 5 of Donohue; This is the structure as defined by the 112f analysis above) attached to a respective attachment point (Kanamoto, Col. 2, lines 20-22 and Figure 1, distal fixed end of spring member 11 attaches to attachment point on finger-tip engaging member 5 and proximal connecting end 14 of spring member 11 attaches to an attachment point on bight element 2; Donohue, Figure 6, proximal end of compression spring 100 abutting with connecting elements 54’’ and distal end of compression spring 100 abutting with connecting elements 54’) on each of the proximal band (Modification of Col. 2, lines 30-31 and Figure 2 of Kanamoto in view of Col. 2, lines 28-32 of Donohue, Modifying the bight element 2 that forms a partially circular band around proximal phalanx of Kanamoto, so that it is ring shape, such as the ring shaped proximal band portion 98 of Donohue) and the distal band (Kanamoto, Col. 2, line 20, finger-tip engaging member 5; Donohue, Col. 7, line 61, distal band portion 96), that is centrally located (see Modified Figure 1 above, centrally located attachment points relative to ends of each of the proximal and distal bands) relative to ends of the respective band. 
Regarding claim 22, the combination of Kanamoto in view of Donohue discloses the invention as described above and further discloses wherein the coupling 100 is compressible (Donohue, Col. 8, line 5, compressible coiled spring 100).
Regarding claim 23, the combination of Kanamoto in view of Donohue discloses the invention as described above and further discloses: 
Kanamoto discloses wherein the distal band 5 comprises a ring (Col. 2, line 20 and Figure 1, finger-tip engaging member 5 wraps around finger forming ring shape). 
However, Kanamoto fails to explicitly disclose wherein each of the proximal and distal bands comprises a ring of elastic material.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4) the analogous brace wherein each of the analogous proximal 98  and analogous distal bands 96 comprises a ring of elastic material (Col. 2, lines 28-32, band portions 96,98 are formed from foam rubber covered by a flexible outer layer which are considered to be comprised of a ring of elastic material).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the proximal band and the material of the proximal and distal bands of Kanamoto, so that the bands are a ring of elastic material, as taught by Donohue, in order to provide an improved finger brace with proximal and distal bands that elastically wrap around a proximal and middle phalanx with increased adjustment and comfortability (Donohue, Col. 2, lines 28-32). 
Regarding claim 24, the combination of Kanamoto in view of Donohue discloses the invention as described above and further discloses wherein the coupling (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 as modified by Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’) is configured to limit movement of the middle phalanx relative to the proximal phalanx to a predetermined range of motion  Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 is inherently compressed and provides a biasing force as distance between distal band portion 96 and proximal band portion 98 decreases during flexion of the finger when the connecting elements 54’,54’’ are disposed on the lateral sides of the digit, which avoids tearing of annular pulley ligament) for avoiding tearing of the annular pulley ligament due to separation of a flexor tendon of the finger from a respective phalanx portion, when the proximal and distal bands are worn on the proximal and middle phalanx portions (Kanamoto, Col. 2, lines 20-22, bight element 2 is worn on proximal phalanx as modified by Donohue, Col. 7, line 61, distal band portion 96 worn on middle phalange 104), respectively, of the finger.
Regarding claim 25, the combination of Kanamoto in view of Donohue discloses the invention as described above and further discloses:
Kanamoto discloses wherein the distal band 5 comprises a ring (Col. 2, line 20 and Figure 1, finger-tip engaging member 5 wraps around finger forming ring shape) and the proximal band 2 supporting a pair of rigid coupling support members 19 (Col. 2, line 30 and Figure 2, lock plate 19 provided on bight element 2 which has a hole 18 with which said projection 17 engages provides a rigid coupling for the spring member 11; This is an equivalent structure as defined by the 112f analysis above) disposed at diametrically opposed positions about a periphery (Col. 2, line 30 and Figure 2, lock plate 19 disposed on diametrically opposed lateral sides of bight element 2) of the proximal band 2.
However, Kanamoto fails to explicitly disclose wherein each of the proximal band and the distal band comprises: a respective ring of elastic material supporting a pair of rigid coupling support members disposed at diametrically opposed positioned about a periphery of the respective ring.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4) the analogous brace wherein each of the analogous proximal band 98 and analogous distal band 96 comprises: an analogous respective ring of elastic material (Col. 2, lines 28-32, band portions 96,98 are formed from foam rubber covered by a flexible outer layer which are considered to be comprised of a ring of elastic material) supporting (Col. 2, line 32, flexible but stiffer outer layer of the band may carry the connecting element rigidly attached to it) an analogous pair of rigid coupling support member 54’, 54’’ (Col. 7, line 4 and Col. 8, line 7, connecting elements 54’, 54’’ rigidly attached to band portions 96,98 on lateral sides of digit and provide a rigid coupling for the compression spring 100) disposed at diametrically opposed positioned about a periphery (Col. 7, line 4 and Col. 8, line 7, connecting elements 54’, 54’’ on periphery of band portions 96,98 on lateral sides of digit) of the analogous respective ring 96,98.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the proximal band, the material of the proximal and distal bands, and the distal band of Kanamoto, so that each of the proximal and distal bands are a ring of elastic material and each include rigid coupling support members, as taught by Donohue, in order to provide an improved finger brace with proximal and distal bands that elastically wrap around a proximal and middle phalanx with increased adjustment and comfortability (Donohue, Col. 2, lines 28-32). 
Regarding claim 26, the combination of Kanamoto in view of Donohue discloses the invention as described above.  Kanamoto as modified further provides that the proximal elastic ring is molded around (Kanamoto, Col. 2, lines 31-32 and Figure 1,  lock plate 19 has a hole 18, with which projection 17 of the spring member 11 engages. Therefore projection 17 is inserted into the hole 18, in which the bight element 2 is molded around the hole 18) its respective pair of rigid coupling support members (Kanamoto, Col. 2, line 30 and Figure 2, lock plate 19). Under the proposed modification as discussed above, it is also obvious to mold the distal elastic ring around its respective pair of rigid coupling support members (see Modified Figure 1 above, Modifying the distal band 5 of Kanamoto to have embedded a pair of rigid coupling support members, such as the pair of rigid coupling support member 54’ connected to the distal band 96 of Donohue, so that the distal band 5 of Kanamoto in view of Donohue is molded around the pair of rigid coupling support members 54’ of Donohue, as per the proximal ring bight element 2 in Figure 1 of Kanamoto which is molded around the proximal rigid coupling support members 19) in order to provide an improved coupling and coupling support members that are protected and do not catch on external objects such as clothing.
Regarding claim 27, the combination of Kanamoto in view of Donohue discloses the invention as described above and further discloses wherein the coupling  comprises: a first coupling member (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 on a lateral side of the finger joint as modified by Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’ on lateral sides of digit) attached to respective rigid coupling support members (Kanamoto, Col. 2, line 30 and Figure 2, lock plate 19 provided on bight element 2 which has a hole 18 with which said projection 17 engages provides a rigid coupling for the spring member 11; Donohue, Col. 8, line 7, connecting elements 54’, 54’’ rigidly attached to band portions 96,98 and provide a rigid coupling for the compression spring 100) of each of the proximal band  and the distal band and a second coupling member (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 on a medial side of the finger joint as modified by Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’ on lateral sides of digit) attached to respective rigid coupling support members (Kanamoto, Col. 2, line 30 and Figure 2, lock plate 19 as modified by Donohue, Col. 8, line 7, connecting element 54’ rigidly attached to band portions 96 and provide a rigid coupling for the compression spring 100) of each of the proximal band  and the distal band.
Claims 7-8 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamoto et al. (U.S. patent No. 4220334) in view of Donohue (U.S. Patent No. 5020524), as applied to claims 6 and 27, and in further view of Lindemann (U.S. Patent No. 4677971).
Regarding claim 7, the combination of Kanamoto in view of Donohue discloses the invention as described above but fails to explicitly disclose wherein each of the first and second coupling members is pivotably attached to each of the respective rigid coupling support members of the proximal and distal bands.
Lindemann teaches wherein each of the analogous first and second coupling members 42 (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side) is pivotably attached (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side, such that the ball joints 41,43 provide a pivoting attachment for the dynamic links 42) to each of the analogous respective rigid coupling support members 41,43 (Col. 4, lines 9-12 and Figure 9, ball joints 41,43 connected to coupling resilient coil 53; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) of the analogous proximal 34 (Col. 4, line 10 and Figure 9, strap 34) and analogous distal bands 27 (Col. 3, line 59 and Figure 9, strap on hand piece sleeve 27).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection of the rigid coupling support members with the first and second coupling members of Kanamoto in view of Donohue, so that the first and second coupling members are pivotably attatched to the each of rigid coupling support members, as taught by Lindemann, in order to provide an improved brace with proximal and distal bands that connect to the coupling spring by ball joints which allow for pivotal and rotational connection to adjust the position of the proximal and distal bands during flexion and extension on both lateral and medial sides of a finger (Lindemann, Col. 4, lines 61-65).
Regarding claim 8, the combination of Kanamoto in view of Donohue discloses the invention as described above but fails to explicitly disclose wherein each of the first and second coupling members is pivotably attached to each of the respective rigid coupling support members by a joint permitting relative rotation about a single axis.
Lindemann teaches wherein each of the analogous first and second coupling members 42 (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side) is pivotably attached (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side, such that the ball joints 41,43 provide a pivoting attachment for the dynamic links 42) to each of the analogous respective rigid coupling support members 41,43 (Col. 4, lines 9-12 and Figure 9, ball joints 41,43 connected to coupling resilient coil 53; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) by a joint (Lindemann, Col. 4, lines 53-58 and Figure 9, dynamic link 42 with ball end is connected to socket of a ball and socket joint 41,43) permitting relative rotation about a single axis (Lindemann, Figure 9, ball joints 41,43 permit relative rotation about a single axis that is perpendicular to the axis of elongation of the dynamic link 42). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection of the rigid coupling support members with the first and second coupling members of Kanamoto in view of Donohue, so that the first and second coupling members are pivotably attatched to the each of rigid coupling support members, as taught by Lindemann, in order to provide an improved brace with proximal and distal bands that connect to the coupling spring by ball joints which allow for pivotal and rotational connection to adjust the position of the proximal and distal bands during flexion and extension on both lateral and medial sides of a finger (Lindemann, Col. 4, lines 61-65).
Regarding claim 28, the combination of Kanamoto in view of Donohue discloses the invention as described above but fails to explicitly disclose wherein each of the first and second coupling members is pivotably attached to each of the respective rigid coupling support members of the proximal and distal bands.
Lindemann teaches wherein each of the analogous first and second coupling members 42 (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side) is pivotably attached (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side, such that the ball joints 41,43 provide a pivoting attachment for the dynamic links 42) to each of the analogous respective rigid coupling support members 41,43 (Col. 4, lines 9-12 and Figure 9, ball joints 41,43 connected to coupling resilient coil 53; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) of the analogous proximal 34 (Col. 4, line 10 and Figure 9, strap 34) and analogous distal bands 27 (Col. 3, line 59 and Figure 9, strap on hand piece sleeve 27).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection of the rigid coupling support members with the first and second coupling members of Kanamoto in view of Donohue, so that the first and second coupling members are pivotably attatched to the each of rigid coupling support members, as taught by Lindemann, in order to provide an improved brace with proximal and distal bands that connect to the coupling spring by ball joints which allow for pivotal and rotational connection to adjust the position of the proximal and distal bands during flexion and extension on both lateral and medial sides of a finger (Lindemann, Col. 4, lines 61-65).
Regarding claim 29, the combination of Kanamoto in view of Donohue discloses the invention as described above but fails to explicitly disclose wherein each of the first and second coupling members is pivotably attached to each of the respective rigid coupling support members by a joint permitting relative rotation about a single axis.
Lindemann teaches wherein each of the analogous first and second coupling members 42 (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side) is pivotably attached (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side, such that the ball joints 41,43 provide a pivoting attachment for the dynamic links 42) to each of the analogous respective rigid coupling support members 41,43 (Col. 4, lines 9-12 and Figure 9, ball joints 41,43 connected to coupling resilient coil 53; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) by a joint (Lindemann, Col. 4, lines 53-58 and Figure 9, dynamic link 42 with ball end is connected to socket of a ball and socket joint 41,43) permitting relative rotation about a single axis (Lindemann, Figure 9, ball joints 41,43 permit relative rotation about a single axis that is perpendicular to the axis of elongation of the dynamic link 42). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection of the rigid coupling support members with the first and second coupling members of Kanamoto in view of Donohue, so that the first and second coupling members are pivotably attatched to the each of rigid coupling support members, as taught by Lindemann, in order to provide an improved brace with proximal and distal bands that connect to the coupling spring by ball joints which allow for pivotal and rotational connection to adjust the position of the proximal and distal bands during flexion and extension on both lateral and medial sides of a finger (Lindemann, Col. 4, lines 61-65).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paez (US 5038764 A) teaches a finger brace with an accordion coupling spring.
Hegland (US 20120289877 A1) teaches a finger brace for a proximal interphalangeal joint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       


/ERIN DEERY/Primary Examiner, Art Unit 3754